Title: John Adams to Thomas Boylston Adams, 6 May 1777
From: Adams, John
To: Adams, Thomas Boylston


     
      My dear Son Thomas
      Philadelphia May 6. 1777
     
     The only Reason why I omitted to write you when I wrote to your Brothers, was because I thought you was as yet too young to be able to read Writing, not because I had less Affection for you than for them: for you may rely upon it, you have as great a share in your Fathers Esteem and Affection as any of his Children.
     I hope you will be good and learn to read and write well, and then I shall take a Pride and Pleasure in your constant Correspondence. Give my Love to your Mamma, your worthy Sister, and Brothers, and to all the rest of the Family.
     Pray, when you write me a Letter, let me know how many Calves are raising, how many Ducks and Geese, and how the Garden looks. I long to take a Walk with you to see them, and the green Meadows and Pastures. I am your Father,
     
      John Adams
     
    